Citation Nr: 1237003	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability and substance abuse.

2.  Entitlement to service connection for residuals of a burn to the face.

3.  Entitlement to service connection for residuals of frostbite of the feet.

4.  Entitlement a compensable rating for a service-connected skin disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to July 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

A review of the record shows that in his April 2010 substantive appeal, the Veteran indicated that he did not desire a hearing before the Board.  Thereafter, in a statement received at the RO in February 2012, the Veteran requested a hearing before a local Decision Review Officer at the Milwaukee RO.  The Veteran has not yet been afforded his requested hearing.  Therefore, remand is necessary so that the Veteran may be scheduled for his requested hearing.  

Additionally, in his February 2012 statement, the Veteran reported recent VA treatment relating to his psychiatric claim on appeal for which no records have been associated with the claims file or Virtual VA.  Specifically, the Veteran reported that he had been receiving inpatient/domiciliary mental health treatment and substance abuse treatment since April 2011.  However, the most recent VA treatment record associated with the claims file is dated in February 2010.  Because it appears that there may be outstanding VA medical records dated after February 2010 that may contain information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Milwaukee, Wisconsin dated from February 2010.

2.  After the above development has been completed, schedule the Veteran for a hearing before a Decision Review Officer at the RO in Milwaukee, Wisconsin.  Provide the Veteran and his representative with notice of the hearing.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


